Case 8:18-cr-00537-MSS-JSS Document 69 Filed 11/21/19... Page 1 of 1 PagelD 178

RECEIVE
vs eS. MARSHAY
8/88)
813 Noy :

20 PM I2: ad United States District Court
HIODLE DIST. OF FLOR xox Ets
. IDA

TAMPA Middle District Of Florida

U.S.A. vs Nicholas Bollman Docket No. 113A 8:18CR00537

TO: 'Any United States Marshal or any agent of the FBI

 

WARRANT FOR ARREST OF DEFENDANT

 

You are hereby commanded to arrest the within-named defendant and bring him or her,
forthwith before the United States District Court to answer charges that he or she violated the
conditions of his or her pretrial release imposed by the Court.

NAME OF DEFENDANT SEX RACE AGE
Nicholas Bollman Male White 25

 

 

 

 

 

ADDRESS(STREET, CITY, STATE)
$870 64th Terrace North
Pinellas Park, FL 33781

 

TO BE BROUGHT BEFORE (NAME OF COURT, CITY, STATES)
Middle District of Florida, Tampa, FL

Ne

 

HON 6!

6

 

 

CLERK Y) DEPUTY CLERI«
Clerk, U.S Distt Court Drenndao sahile

 

 

 

 

==
oO
RETURN bo
WARRANT RECEIVED AND EXECUTED | DATE RECEIVED DATE EXECUTED

 

 

H-ROVF M1 - ZO SF

EXECUTING AGENCY (NAME AND ADDRESS)

Min tee As QO. Jaw

Male (ime Bea “falea

C

 

 

 

 

 

 

 

 

 

Insert designation of officer to whom the warrant is issued, e.g., "any United States Marshal or any other authorized officer;" or "United States
Marshal for the <dist name>;" or "any United States Marshal: or "Any Special Agent of the Federal Bureau of Investigation:" or "any United
States Marshal or any Special Agent of the Federal Bureau of Investigation," or "any agent of the Alcohol Tax Unit."

a3
